Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 17/257405 filed 12/31/2020.     
Claims 1-12 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 3, & 8, it is unclear from how applicant claims…will some red blood cells in any given population always have tank treading properties? As claimed, it appears so. Further—how exactly is the tank treading measured? From how this is claimed—namely, the lack of specified measurement technique and specifics, it is unclear that one of ordinary skill could make and use the instant invention without undue experimentation. Further—without any specific measurement techniques and processes claimed—the instant method reads that the “determining” could be by 
Further in Claim 1, this part of the claim is unclear:
“such that if said absolute value is greater than twice the value of said standard deviation, then the red blood cells of said population present a significant variation of their deformability compared to the red blood cells of said reference populations.”

In this section of the claim, it is unclear how the rest of the claim is “such that”. Does this mean that this always occurs? This also applies to the “such that” clauses of Claim 3 & 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over DOBBE ET AL: "Analyzing Red Blood Cell-Deformability Distributions”(as cited on IDS dated 12/31/2020) in view of  VIALLAT in "Red blood cell: from its mechanics to its motion in shearflow(as cited on IDS dated 12/31/2020) and further in view of FISHER in US 20020141976.
	

	VIALLAT et al. teach of methods of measuring red blood cell deformability in shear flow(abstract). VIALLAT et al. further teach of monitoring tank treading over shear rates to determine when treading occurs (Page 239, column 1, last paragraph and column two and Figure 1 & Page 240), and further teach of this method having applications for blood cell deformaties such as what happens in sickle cell cases (Page 238, column 1, paragraph 3) and for blood occlusive events(Page 237, column 1, paragraph 1). It would be obvious to one of ordinary skill to use the tank treading techniques of VIALLAT in the method of DOBBE due to the need in the art to better understand the decrease of red blood cell deformability and the effects it has on the overall livelihood of the person (VIALLAT, Page 237, column 2, paragraph 1). DOBBE and VIALLAT do not teach of method for its applications in prediction of vaso-occlusive crisis and monitoring therapy response.
	FISHER et al. however is used to remedy this. FISHER et al. teach of PEG-modification dramatically reduced aggregation and low shear viscosity of RBC resuspended in autologous plasma, and inhibited RBC agglutination by blood group-specific antibodies. The morphology and deformability of the PEG-treated cells were 
	With respect to Claims 2, 5-7, & 9-11, VIALLAT et al. teach of the method having the claimed shear rates and the claimed viscosities(See Figure 1,2, & 3)
	With respect to Claim 12, DOBBE teach of a method of analyzing red blood cell deformability distributions (RBC-DDs) of healthy individuals and of cells with anomalous mechanical properties (sickle cell disease, dialysis patients, elliptocytosis and cultivated malaria tropica)(abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797